NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JOHN ROBERT CLIFTON, DOC #761493, )
                                  )
          Appellant,              )
                                  )
v.                                )                 Case No. 2D18-1457
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed February 22, 2019

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.

John Robert Clifton, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.